Citation Nr: 9919803	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  97-33 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for disability causing 
right foot, ankle, thigh, and hip pain.

2.  Entitlement to service connection for eczema, seborrhea 
of the scalp, and right external auditory canal scab 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1975 and from January 1976 to July 1996.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied the benefits sought in August 1997, and the veteran 
appealed, presenting testimony during a hearing which was 
held at the RO in January 1998.  At the time of the hearing, 
the veteran withdrew appeals which he had commenced 
concerning the denial of service connection for residuals of 
a right great toe fracture and gum disease.  In June 1999, he 
withdrew an appeal as to the denial of an increased rating 
for a left inguinal hernia.  

In October 1997, the RO denied an increased rating for right 
knee disability.  In November 1997, the veteran disagreed 
with that determination.  The RO has not issued a statement 
of the case.  This matter is addressed in the remand portion 
of this decision.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
disability causing right foot, ankle, thigh, and hip pain is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.

2.  The claim of entitlement to srvice connection for eczema, 
seborrhea of the scalp, or right external auditory canal scab 
disability is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.



CONCLUSIONS OF LAW

1.  The claim of service connection for disability causing 
right foot, ankle, thigh, and hip pain is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for 
eczema, seborrhea of the scalp, and right external auditory 
scab disability is not well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

In order for service connection to be granted, it must be 
shown that there is disability present which was the result 
of disease or injury which was incurred or aggravated in 
service.  38 U.S.C.A. § 1110 (West 1991);  38 C.F.R. §§ 3.303 
and 3.304 (1998). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (medical and some lay evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

A layperson is incapable of indicating that he or she has a 
current disability, or what its etiology is.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  Medical evidence is 
required.  Caluza.


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


I.  Entitlement to service connection for 
disability causing right foot, ankle, 
thigh, and hip pain.

Factual Background

Service connection is already in effect for a right knee 
medial meniscus disability.

The veteran was seen for right foot, ankle, and leg problems 
in service.  

On service discharge examination in April 1996, he complained 
of right foot pain.  After a negative clinical examination, 
no disability was diagnosed.  

On VA examination in April 1997, the veteran was examined for 
right lower extremity disability, and was noted to have mild 
right foot pain, but no disability was diagnosed.  

During the hearing which was held at the RO in July 1997, the 
veteran testified as to an in-service right foot injury, and 
that he had current disability from it, accounting for right 
lower extremity pain all the way up to his right hip.  He 
also expressed his dissatisfaction with the quality of the VA 
examination which was conducted in April 1997.

A letter from the veteran's former employer was received in 
October 1997.  It states that the employer had noticed that 
the veteran would limp sometimes when he walked, and that it 
was due to leg pain.  




Analysis

The second prong of the Caluza well groundedness test is met, 
as the veteran was treated for right lower extremity problems 
in service.  The first and third prongs are not met, however.  
The first prong is not met because there is no current 
medical diagnosis of record showing that there is a 
disability causing the veteran's right foot, ankle, thigh, 
and hip pain.  

The veteran's testimony, coming from a layperson, is not 
capable of showing that he has a current disability.  
Espiritu, 2 Vet. App. 495; Grottveit, 5 Vet. App. 93.  
Neither is the lay statement from the veteran's former 
employer.  A doctor's medical diagnosis is required.  Caluza. 
The third prong of Caluza is not met because there is no 
competent medical evidence of record showing that there is a 
relationship between any such current disability causing 
right foot, ankle, thigh, and hip pain and any incident of 
service origin.  

In other words, there is no medical nexus evidence.  The 
veteran's testimony that there is a relationship between his 
claimed current disability and an in-service injury is not 
competent medical evidence thereof, as he is a layperson.  
Espiritu; Grottveit.  Medical evidence such as a medical 
opinion indicating that there is a nexus is to service is 
required.  Caluza.

While the veteran may feel that he has adequately set forth 
and in fact has proven his claim because he was treated for 
problems in service and still has pain, the law requires 
otherwise.  Caluza.

The veteran's assertion that the VA examination which was 
conducted was inadequate is not a basis for ordering another 
VA examination in this case.  Since his claim is not well 
grounded, there is no VA duty to assist him with it.  

The United States Court of Appeals for Veterans Claims 
(Court) has underscored that if VA volunteers assistance in 
developing facts pertinent to a claim that is not well 
grounded, such action raises "grave questions of due process 
... if there is apparent disparate treatment between 
claimants," between those who have met their initial burden 
of presenting a well grounded claim and those who have not.  
Grivois v. Brown, 6 Vet. App. 136, 140 (1994).  In other 
words, if a claimant does not present a well grounded claim, 
VA not only has no duty to assist, but also it may not 
volunteer to assist in the development of the claim.  VA's 
giving the veteran the first VA examination was harmless 
error not requiring a remand, as the examination was 
something he was not entitled to receive.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  

The Board further finds that the RO advised the veteran of 
the evidence necessary to establish a well grounded claim, 
and he has not indicated the existence of any post service 
medical evidence that has not already been requested and/or 
obtained that would well ground his claim.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997);  Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

As the appellant's claim for service connection is not well 
grounded, the doctrine of reasonable doubt has no application 
to his case.


II.  Entitlement to service connection 
for eczema, seborrhea of the scalp, and 
right external auditory canal scab 
disability.

Factual Background

The veteran was treated for dry scaly papules in May 1976.  
Eczema was assessed.  

On service evaluation in January 1995, the veteran complained 
of scalp lesions.  Seborrhea of the scalp and a right 
external auditory canal scab were assessed.

On service discharge examination in April 1996, the veteran 
reported a history of a recurrent buttock rash that was 
unresponsive to cortisone.  Clinically, his skin was normal 
in pertinent part.

On VA examination in April 1997, no skin complaints were 
mentioned, no skin disability was apparent clinically, and no 
skin disability was diagnosed.

In September 1997, the veteran stated that his scalp skin and 
external ear skin disabilities continued to exist and that 
they were a part of the chronic eczema disability that he had 
had since earlier in service.

Analysis

The second prong of the Caluza well groundedness test is met, 
as the veteran was treated for eczema and for seborrhea of 
the scalp and for a right external auditory canal scab in 
service, and because he reported a recurrent buttocks rash on 
service discharge examination.  The first and third prongs of 
Caluza are not met, however.  

The first prong is not met because there is no current 
medical diagnosis of record showing that there is a current 
eczema, seborrhea of the scalp, or right external auditory 
canal scab disability.  The veteran, being a layperson, is 
unable to indicate that he has the current skin disability he 
claims.  Espiritu, 2 Vet. App. 495; Grottveit, 5 Vet. App. 
93.  

The third prong of Caluza is not met because there is no 
competent medical evidence of record showing that there is a 
relationship between any such current skin disability and any 
incident of service origin.  In other words, there is no 
medical nexus evidence.  The veteran, being a layperson, is 
unable to indicate that there is a nexus to service for the 
claimed current eczema, seborrhea of the scalp, and right 
external auditory canal scab disability.  Espiritu, 2 Vet. 
App. 495; Grottveit, 5 Vet. App. 93.

The Board further finds that the RO advised the veteran of 
the evidence necessary to establish a well grounded claim, 
and he has not indicated the existence of any post service 
medical evidence that has not already been requested and/or 
obtained that would well ground his claim.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997);  Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

As the appellant's claim for service connection is not well 
grounded, the doctrine of reasonable doubt has no application 
to his case.

Additional matter

Because the veteran's claims for service connection are not 
well-grounded, VA is under no duty to further assist him in 
developing facts pertinent to the claims.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a) (1998); Epps v. Gober, 126 F.3d 
1454 (Fed. Cir. 1997); see Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); see also Grottveit, 5 Vet. App. 91, 93.  VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  

The Court has recently held that the obligation to obtain 
additional evidence exists only in the limited circumstances 
where the claimant has referenced other known and existing 
evidence which would further his claim(s).  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996); Epps v. Brown, 9 Vet. App. 
341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d. 1464 
(Fed.Cir. 1997).  The veteran has not done that here.  


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for disability causing 
right foot, ankle, thigh, and hip pain, the appeal is denied.

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for eczema, seborrhea of 
the scalp, and right external auditory canal scab disability, 
the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In October 1997, the RO denied an increased rating for the 
veteran's service-connected right knee disability.  The 
contents of the veteran's November 1997 VA Form 9 referring 
to dissatisfaction with the October 1997 rating decision on 
this matter must be considered to be a notice of disagreement 
with the October 1997 RO determination.  The RO has not 
issued a statement of the case.  Therefore, the Board must 
order it to do so, for the following reasons.

The principal effect of the filing of a notice of 
disagreement is to place the issue contested under appellate 
review.  See e.g., Prenzler v. Derwinski, 928 F.2d 392, 394 
(Fed.Cir. 1991); Godfrey v. Brown, 7 Vet. App. 398, 409 
(1995); Hauck v. Brown, 6 Vet. App. 518, 519 (1994); Stokes 
v. Derwinski, 1 Vet. App. 201, 203 (1991); 38 C.F.R. § 
20.201.  Because the veteran's claim for an increased rating 
was placed in appellate status by the filing of a notice of 
disagreement, and appellate proceedings were not instituted 
by the RO, a remand of the issue is mandated.  Godfrey, 7 
Vet. App. at 409.  The Board has jurisdiction once appellate 
review has been initiated by a notice of disagreement.  
38 U.S.C.A. § 7105(a) (West 1991).

Accordingly, the appellant's claim for an increased rating 
for his right knee disability is REMANDED to the RO for the 
following action:

The RO should comply with 
38 U.S.C.A. § 7105 (West 1991), 
especially, at this point, subsection 
(d) thereof, including by issuing a 
statement of the case to the veteran 
with respect to the matter of 
entitlement to an increased rating for 
his service-connected right knee 
disability if it does not grant the 
benefit he seeks, or if the notice of 
disagreement which he has filed is not 
withdrawn.  The RO should also advise 
the appellant of the requisite time he 
must file a substantive appeal if he 
wishes appellate review of this issue.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
he is notified.

While this case is in remand status, the appellant and his 
representative may submit additional evidence and argument on 
the appealed issue.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

